Citation Nr: 0500548	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  00-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with psychoneurosis, anxiety type, 
currently assigned a 50 percent rating.

2.  Entitlement to an increased rating for traumatic chorioid 
rupture of the right eye, with pigment scarring, residual of 
a gunshot wound, currently assigned a 30 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2000, which denied claims for increased ratings 
for psychoneurosis, anxiety type (then rated 10 percent 
disabling) and traumatic chorioid rupture of the right eye, 
with pigment scarring, residual of a gunshot wound (rated 30 
percent disabling), and denied service connection for PTSD.  
Later, an August 2000 rating decision granted service 
connection for PTSD and increased the evaluation of the 
veteran's service-connected psychiatric disorder, now 
characterized as PTSD with psychoneurosis, anxiety type, to 
50 percent.  That decision was a complete grant of benefits 
with respect to the issue of service connection for PTSD.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As 
the original appeal included the issue of an increased rating 
for a psychiatric disorder, that issue -- which now includes 
PTSD as part of the service-connected disability -- remains 
on appeal.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

For reasons expressed below, the appeal being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Since the issuance of the last supplemental statement of the 
case (SSOC) in April 2003, additional pertinent evidence has 
been associated with the veteran's claims folder.  Additional 
evidence concerning the veteran's eye disability was 
submitted in January 2004, and VA examinations of the 
veteran's psychiatric and eye disabilities were conducted in 
April 2004.  This evidence was reviewed by the RO in 
connection with a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities (a TDIU rating), which was granted in a June 
2004 rating decision.  

The increased rating issues remain on appeal, unless the 
appellant withdraws these issues in writing.  See 38 C.F.R. 
§ 20.204 (2004).  Unfortunately, the RO has not issued a SSOC 
concerning the additional evidence received since the most 
recent SSOC.  Because the additional evidence is pertinent to 
the issues on appeal, it must be reviewed by the RO, and a 
SSOC furnished if the appeal remains denied.  38 C.F.R. 
§§ 19.31(b)(1), 19.37(a) (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

The appeal is REMANDED to the RO, via the AMC, for the 
following action:

The RO should readjudicate the claims for 
increased ratings for the service-
connected psychiatric and eye 
disabilities, taking into account all 
evidence received since the April 2003 
SSOC.  If either claim remains denied, 
the RO should issue a SSOC to the veteran 
and his representative.  They should be 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




